DETAILED ACTION

Response to Amendment
The Applicant’s amendment, filed 10/27/2021, was received and entered. As the results, independent claim 1 was previously cancelled. Claims 21 was also cancelled and new claim 22 was added in this amendment. Therefore, claims 2-20 and 22 are pending in this application at this time.

Allowable Subject Matter
Claims 2-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicant’s arguments in the remarks were carefully reviewed. Updated searches were also performed. New references were also found. However, the new references in combination with the previous cited references also failed to clearly teach or fairly suggested a combination of features in a system, communication processing server and logical steps of a method implemented by an inmate communication processing system for determining time limits of inmate communications in a correctional facility, particular in the bold and underlined portions, as recited in and connected to each of the amended independent claims 2, 11 and 15, which are repeatedly stated as followings:
 	 2. 	A system for determining time limits of inmate communications in a correctional facility, the system comprising: 

a communication processing server comprising a database and at least one processor; and 
at least one network configured to communicatively couple the communication processing server and the communication center with a plurality of communication devices, 
wherein the communication center is configured to:
receive an inmate communication from a first communication device of an inmate; 
route the inmate communication to a second communication device of a call recipient outside the correctional facility; and 
transmit communication data of the inmate communication to the communication processing server, and 
 	wherein the at least one processor of the communication processing server is configured to: 
receive the communication data from the communication center, wherein the communication data comprises audio and/or video data collected in real-time from the inmate communication; 
decrypt the communication data; 
convert the audio and/or video data from the decrypted communication data to a different format to extract metadata of the inmate communication;

determine a time limit for the inmate communication based on analyzing the inmate profile.

 	11. 	A communication processing server for determining time limits of inmate communications in a correctional facility, the server comprising: 
a memory configured to store an inmate profile of an inmate; 
a network interface device configured to communicate with the memory, a first communication device of the inmate, and a second communication device of a call recipient; and 
at least one processor configured to: 
receive communication data of an inmate communication from the first communication device, wherein the inmate communication comprises an audio or video communication between the inmate and the call recipient, wherein the communication data comprises audio and/or video data collected in real-time from the inmate communication; 
decrypting the communication data; Atty. Dkt. No. 3210.1820003- 5 -Stephen Lee HODGE Reply to Office Action of July 27, 2021Application No. 16/995,141 
convert the audio and/or video data from the decrypted communication data to a different format to extract metadata of the inmate communication; 
retrieve an inmate profile of the inmate from the memory based on the metadata of the inmate communication; and 


15. 	A method implemented by an inmate communication processing system for determining time limits of inmate communications in a correctional facility, the method comprising: Atty. Dkt. No. 3210.1820003- 6 -Stephen Lee HODGE Reply to Office Action of July 27, 2021Application No. 16/995,141 
receiving, by a communication center in the inmate communication processing system, an inmate communication from a first communication device of an inmate;
routing, by the communication center, the inmate communication to a second communication device of a call recipient outside the correctional facility; 
transmitting, from the communication center, communication data of the inmate communication to a communication processing server in the inmate communication processing system; 
receiving, at the communication processing server, the communication data from the communication center, wherein the communication data comprises audio and/or video data collected in real-time from the inmate communication; 
decrypting the communication data by at least one processor in the communication processing server; 
converting, by the at least one processor in the communication processing server, the audio and/or video data from the decrypted communication data to a different format to extract metadata of the inmate communication; 
based on the metadata of the inmate communication, retrieving an inmate profile of the inmate from a database in the inmate communication processing system; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: December 2021